Citation Nr: 1243369	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  04-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, posttraumatic stress disorder (PTSD), personality disorder, and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1980 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and depression.  

The Board has rephrased the Veteran's claims for PTSD and depression as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, posttraumatic stress disorder (PTSD), personality disorder, and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

A hearing was held before a Veterans Law Judge in January 2007.  A copy of the transcript is associated with the claims file.  The Veterans Law Judge who conducted that hearing has retired from the Board, and the Veteran was asked in September 2011 whether she wished to have another hearing.  As she was advised in that letter, her lack of response is interpreted as indication that she is declining her right to an additional hearing.  

In January 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  


FINDING OF FACT

The evidence of record, to include competent medical opinion evidence and lay evidence, is at least in equipoise as to whether the Veteran has a personality disorder that was aggravated by an in-service sexual assault. 


CONCLUSION OF LAW

The criteria for service connection for aggravation of a personality disorder are approximated. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.30, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for her acquired psychiatric disorder.  Throughout the pendency of this appeal, the Veteran has indicated that she was raped in service, which has caused several psychiatric disorders.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

At the January 2007 Board hearing, the Veteran testified that in 1980, while traveling from New York to Alabama, her flight had a layover in Washington, D.C.  She explained that due to the layover, she was placed in a motel.  It was during this motel stay that she was raped.  The Veteran stated that she did not report the rape to the police at that time, but after her alleged assailant raped her again while going through basic training, she informed her sergeant.  She indicated that the sergeant placed her on sick call.  Since the alleged sexual assault, the Veteran contends that her current psychiatric disorders are attributable to her military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 . Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f) . 

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. Zarycki v. Brown, 6 Vet. App. 91 (1993). The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. 

Generally, if VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

However, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See Gallegos  v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272 (1999); 38 C.F.R. § 3.304(f).  

Prior to the receipt of the Veteran's claim, 38 C.F.R. § 3.304(f)  was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above. 38 C.F.R. § 3.304(f) . 

Service treatment records note that the Veteran reported to sick call in September 1980 with complaints of vaginal itching and soreness for approximately one week.  It was also noted that the Veteran's menstrual cycle was approximately three weeks late.  Human chorionic gonadotropin (HCG) blood serum testing was performed, which was positive; however, a pelvic sonogram conducted shortly thereafter showed evidence of a small cyst near the right ovary, but no gestational sac.  A physician concluded that the Veteran either had a possible ectopic pregnancy or an ovarian cyst.  See the September 1980 service treatment note.  

In a September 1980 statement, a physician noted that during the examination, the Veteran was uncooperative and very hostile, to the point that he was unable to obtain an abdominal examination to rule of the possibility of an acute abdominal catastrophe.  He indicated that due to the behavior exhibited, the Veteran was sent for an evaluation to the Community Mental Health Activity with a provincial diagnosis of sociopathic personality.  The physician concluded that the Veteran would never be of any value to the military.  

Service personnel records reflect continuing problems with the Veteran's behavior while in service.  From September 1980 to October 1980, the Veteran was noted as having adjustment problems, displaying a bad attitude, and disobeying an order given by a non-commissioned officer (NCO).  She also received non-judicial punishment for fraternization and violation of the company standard operating procedure (SOP).  

In a November 1980 Trainee Discharge Program (TDP) counseling statement, the counselor indicated that the Veteran would be a burden on the military if allowed to remain in the service and she would never be able to adjust to military life.  In November 1980, the Veteran was deemed qualified for separation under the TDP.  The TDP provided for discharge of members "who lack the necessary motivation, discipline, ability or aptitude to become productive soldiers."  See AR 635-200, para. 5-33 (1980).  A TDP discharge must have been effected within the first 179 days of active duty in the first term of enlistment.  Id.  A person discharged under this section must have demonstrated that they (a) cannot or will not adapt socially or emotionally to military life; (b) cannot meet the minimum standards prescribed for successful completion of training because of lack of aptitude, ability, motivation or self-discipline; (c) have demonstrated character and behavior characteristics not compatible with satisfactory continued service; or (d) do not meet enlisted standards by reason of disqualifying drug use.  Id. at para. 5-33(a)(3).  

After discharge from service, post-service treatment records reflect continuing complaints and treatment for psychiatric disorders.  Beginning in December 1990, a private social assessment noted the Veteran's admission to being raped in service and becoming pregnant shortly after induction.  After conducting a psychiatric assessment, the consulting psychiatrist and social worker diagnosed the Veteran with dysthymic disorder and personality disorder, not otherwise specified with dependent and borderline traits.  A September 2001 private treatment note reflects a diagnosis of depression, not otherwise specified, an October 2000 VA outpatient treatment note states that the Veteran has depression and anxiety secondary to multiple social problems, and in November 2000, a private psychiatrist stated that the Veteran's depression began when she was raped in service in 1980.  In March 2004, the Veteran visited her local VA outpatient treatment facility and complained of sleep poorly for several months due to nightmares of her past military sexual trauma.  She recalled being raped in service, and after mental status testing, a provisional diagnosis of PTSD due to military sexual trauma (MST) was given.  

In August 2009, the Veteran was afforded a VA examination to determine whether the alleged in-service sexual assault caused her current psychiatric disorder.  The Veteran reported the rape and subsequent rapes by the alleged assailant to the VA examiner.  After mental status testing, the VA examiner diagnosed her with personality disorder, not otherwise specified.  The VA examiner acknowledged the diagnoses of PTSD and depression of record, but concluded that while the Veteran has sometimes displayed some symptoms of PTSD and depression, neither of the diagnoses currently applied, based on this VA examination.  As to whether the Veteran's current psychiatric disorder is related to her military service, the VA examiner concluded that it is difficult to address the etiology with any certainty.  She explained that while the Veteran has had a pattern of maladaptive behavior and experience over time that has led to distress and impairment, she has not reported any kind of psychiatric, emotional, or behavioral problems prior to her military service.  In a September 2010 VA addendum opinion, the examiner explained that a diagnosis of personality disorder is generally not understood to be caused by any specific experience or experiences; however, the Veteran appears to have been an immature and confused woman when she entered the military.  The examiner stated that the reported in-service rape would certainly have further destabilized an already confused woman, contributing to, and exacerbating any subsequent problems.  It was concluded that her problems were "most likely permanently aggravated" by her reported sexual assaults in the military.  

As the VA examination opinions described above did not clarify whether service records indicate that the alleged incident may have occurred, and the opinions did not clarify whether the Veteran has a manifested diagnosable PTSD or other acquired psychiatric disorders at any time in the appellate period, the claim was again remanded to the VA examiner for a clarifying opinion.  See the January 2012 Board remand.  

In February 2012, a VA addendum opinion was provided.  After a review of the claims file, the VA examiner indicated that the Veteran's documented behavioral difficulties in service are consistent with behavior which could reasonably be expected from a person who had undergone a personal assault.  However, as to whether the Veteran actually sustained sexual assault in service as alleged, the VA examiner concluded that she was unable to state an opinion without resorting to speculation.  

However, the examiner did not rule out such an in-service assault. She explained that her in-service documented behavioral problems are consistent with behavior which might be expected from someone who had been sexually assaulted, but there could also be other explanations for such behavior.  She further added that the Veteran's varied and conflicting reports over time, as well as rambling and inconsistent responses make it impossible to make such determination with confidence.  Finally, the VA examiner again reiterated that the Veteran did not display symptoms of depression and PTSD at the 2009 VA examination so there are no diagnoses of PTSD and depression.  

However, the VA examiner stated that the Veteran meets the criteria for a diagnosis of personality disorder, not otherwise specified, and explained that this diagnosis reflects a life-long pattern of maladaptive behavior, and likely began prior to her military service.  Nonetheless, the VA examiner concluded that if she was raped in service, "it is likely that the assault would have resulted in exacerbation of her [p]personality disorder symptoms."  

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. This point has been attained. 

The Veteran's active service behavior, performance, and medical records are consistent with those factors as found in 38 C.F.R. § 3.304(f), supportive of a finding of in-service personal assault. She has a provisional diagnosis of PTSD by a non-VA physician and a co-existing diagnosis of an exacerbation of personality disorder that by a VA physician who has not ruled out that she was sexually assaulted in service as she has alleged.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for aggravation of a personality disorder will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

The RO will establish a disability rating and effective date in the first instance. 






ORDER

Service connection for aggravation of a personality disorder is granted. 




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


